Citation Nr: 0947811	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus (HNP) L5-S1, left with secondary sciatica (claimed 
as pinched nerve in the lower back causing numbness in the 
left leg).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991.  She subsequently served in the Army Reserve until 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the RO.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303.  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active duty for training is generally full- 
time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1).  Inactive duty 
training is generally Reserve duty other than full-time duty. 
38 C.F.R. § 3.6(d).  

The currently available service treatment records are 
negative for complaints or findings of any spinal condition.  
The Veteran contends that the claims file does not contain 
all of her records from her over 15 year period of service in 
the Army Reserve.  During training periods, she served as a 
field nurse and was required to set up equipment in field 
hospital tents.  

In addition to service connection on a direct basis, the 
Veteran alternatively contends that her current spine 
condition is secondary to knee or ankle injuries she 
sustained during a training period.  

The Veteran has been granted service connection for right 
Achilles' tendinitis since her discharge from active duty in 
June 1991.  The VA examination from September 1991 revealed 
restrictive range of motion of the right ankle due to the 
tendinitis.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records show a current diagnosis of herniated 
nucleus pulposus at L5-S1 with sciatica on the left side.  
There is evidence that this may be associated with active 
service or an injury sustained during inactive duty for 
training.  Thus, the Board finds that a VA examination is 
warranted.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order obtain 
information concerning any medical 
treatment she received during her 
extensive service in the Army Reserve.  

The RO then should attempt to obtain all 
outstanding records referable to 
treatment identified by the Veteran 
during her Reserve service.  Any records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
back disorder.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should elicit from the 
Veteran and record a complete medial 
history.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current back disability 
was causally related to an injury or 
other event of the Veteran's service in 
the Reserve.  The examiner should provide 
a complete rationale for the opinion.   

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



